Citation Nr: 1545546	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  He also had periods of active duty for training and inactive duty for training as a member of the Naval Reserves from February 1978 to December 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In an October 2014 decision, the Board, in pertinent part, denied entitlement to service connection for a back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion for Remand, and remanded only the portion of the October 2014 Board decision which denied service connection for a back disorder.  

The issues of entitlement to service connection for hypertension, sleep apnea, a cardiovascular disorder, a psychiatric disorder to include posttraumatic stress disorder and depression, and entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury were remanded by the Board in October 2014.  It does not appear that the ordered development has been competed, nor have the issues been recertified to the Board.  Therefore, development of these issues is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

A May 2015 Joint Motion for Remand provides that the Board erred in its failure to provide an adequate statement of reasons or bases for its reliance upon a July 2008 VA medical opinion in light of the examiner's uncertainty regarding a "paraspinous spasm" noted in service treatment records.  In a September 2015 statement, the Veteran and his representative further contend that a September 2012 VA medical opinion was not adequate because the examiner relied on the absence of post-service back treatment in rendering the opinion, but did not consider pertinent Reserves service treatment records which documented treatment for lumbar strain in April 1987.  Accordingly, the Board finds that a remand for a supplemental VA medical opinion is warranted to address relevant treatment shown for the back in service in 1976 and during Reserves service in April 1987, and to address a March 2011 private orthopedic opinion of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to a VA orthopedic examiner for a supplemental medical opinion to address service connection for a back disorder.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The VA examiner should provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a currently diagnosed back disability is related to service.  In providing the opinion, the VA examiner should discuss findings related to back treatment shown in service treatment records in 1976, during Reserves service in April 1987, and should address a March 2011 private orthopedic opinion from Dr. R.S. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

